DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed November 19, 2021.
In view of the Amendments to the Claims filed November 19, 2021, the rejections of claims 18-20 and 23 under 35 U.S.C. 112(b) previously presented in the Office Action sent September 28, 2021 have been withdrawn.
In view of the Amendments to the Claims filed November 19, 2021, the rejections of claims 1-14 and 18-23 under 35 U.S.C. 103 previously presented in the Office Action sent September 28, 2021 have been modified only in response to the Amendments to the Claims.
Claims 1-14 and 18-27 are currently pending.

Claim Objections
Claims 25 and 27 are objected to because of the following informalities:  
Claims 25 and 27 recite “the transverse closed shape cross-section”. It is unclear if “the transverse closed shape cross-section” recited on line 1 of claims 25 and 27 are referring to the “closed shape cross-section transverse to a length of the structural beam” recited in claims 1 and 22 or if “the transverse closed shape cross-section” recited on line 1 of claims 25 and 27 are referring to an entirely different transverse closed shape cross-section. Appropriate correction is required.
Amending “the transverse closed shape cross-section” to “the closed shape cross-section” would overcome the objections. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalus et al. (U.S. Pub. No. 2016/0329830 A1) in view of Lin et al. (JP 2010-90603 A).
With regard to claim 1, Kalus et al. discloses a solar system, comprising:
a solar array (see Fig. 6A); and 
a support structure configured to support the solar array, wherein the support structure includes a structural beam (see Fig, 6A-C depicting structural 

Kalus does not teach wherein the structural beam includes an upper plate, lower plate, and first and second side plates as claimed.
However, Lin et al. discloses a structural beam (see Title, Abstract, and Fig. 20-21). Lin et al. is analogous art because Lin et al., like applicant and Kalus, is concerned with structural beams.
Lin et al. teaches a structural beam comprising:
an upper plate (such as depicted in Fig. 20-21 and annotated Fig. 21 below, an upper plate including 18a and 18d towards the upper portion of the structural beam);

    PNG
    media_image1.png
    604
    462
    media_image1.png
    Greyscale

Annotated Fig. 21
a lower plate disposed opposite to the upper plate (such as depicted in Fig. 20-21 and annotated Fig. 21
a first side plate interposed between the upper and lower plates (such as depicted in Fig. 20-21 and annotated Fig. 21 above, a first side plate including the left side 19b, 19du, and 19dl interposed between the upper and lower plates);
a second side plate interposed between the upper and lower plates and spaced from the first side plate (such as depicted in Fig. 20-21 and annotated Fig. 21 above, a second side plate including the right side 19b, 19du, and 19dl interposed between the cited upper and lower plates and spaced from the cited first side plate), wherein
the upper plate, the lower plate, the first side plate, and the second side plate define a closed shape cross-section transverse to a length of the structural beam (such as depicted in annotated Fig. 20 below, the cited the upper plate, the cited lower plate, the cited first side plate, and the cited second side plate define a closed shape cross-section; see Fig. 5 exemplifying the cited closed shape-cross-section is a cross-section transverse to a length of the structural beam); and

    PNG
    media_image2.png
    330
    440
    media_image2.png
    Greyscale

Annotated Fig. 20
a plurality of joints, each joint including a first portion of one of the upper or lower plates and a second portion of one of the first or second side plates, wherein the first and second portions are clinched adjacent to each other (such as depicted in Fig. 20, a plurality of joints 21, each joint 21 including a first portion of one of the cited upper or lower plates and a second portion of one of the cited first or second side plates, wherein the first and second portions are clinched adjacent to each other; [0079] and see Fig. 8a-d).

Lin et al. teaches the structural beam exhibits sufficient strength while requiring low production cost (see Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the structural beam in the system of Kalus et al. to include the structural beam design of Lin et al. because it would have provided for a structural beam with sufficient strength while requiring low production cost. 
With regard to claim 2, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Kalus et al. discloses wherein the solar tracking system includes 
a base configured to support the support structure (see Foundation/Pile depicted in Fig. 15D, as modified by Lin et al. above).
With regard to claim 3, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Kalus et al. discloses wherein 
the base is configured to rotatably support the support structure (see Foundation/Pile depicted in Fig. 15D “see torque tube”, as modified by Lin et al. above).
With regard to claim 4, dependent claim 2 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Kalus et al. discloses wherein 
the base is formed from the structural beam (see Fig. 15D which would provide the cited base formed from the cited structural beam, as modified by Lin et al. above).
With regard to claim 5, dependent claim 2 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Kalus et al. discloses wherein 
the solar system includes a torque tube configured to support the support structure on the base (see torque tube depicted in Fig. 15D, as modified by Lin et al. above).
With regard to claim 6, dependent claim 5 is obvious over Kalus et al. in view of Lance et al. under 35 U.S.C. 103 as discussed above. Kalus et al. discloses wherein 
the torque tube is configured to rotatably support the support structure on the base (see torque tube depicted in Fig. 15D).
With regard to claim 7, dependent claim 5 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Kalus et al. discloses wherein 
the torque tube is formed from the structural beam (see Fig. 15D which would provide for the cited torque tube is formed from the structural beam, as modified by Lin et al. above).
With regard to claim 8, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein 
the upper plate, lower plate, first side plate, and second side plate are formed from the same material (see Fig. 20-21 and see for example [0017] and [0054]).
With regard to claim 9, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein 
all of the upper plate, lower plate, first side plate, and second side plate are formed from a different material (as the material, or chemical composition, of each of the cited upper plate, lower plate, first side plate, and second side plate are inherently not 100% identical, the cited upper plate, lower plate, first side plate, and second side plate are cited to read on the claimed “formed from a different material”).
With regard to claim 10, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein
each joint of the plurality of joints forms a mushroom profile (see Fig. 8a and Fig. 8c depicting each joint of the plurality of joints can form a mushroom profile, or a shape resembling the cap of a mushroom).
With regard to claim 10, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein
each joint of the plurality of joints forms a rectangular profile (see Fig. 8b depicting each joint of the plurality of joints can form a rectangular profile, or a shape resembling a rectangle).
With regard to claim 10, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein
a portion of the joints of the plurality of joints form a mushroom profile (such as the portion of the joints 21 at the cited lower plate depicted in Fig. 8a and Fig. 8c as forming a mushroom profile, or a shape resembling the cap of a mushroom) and 
a portion of the joints of the plurality of joints form a rectangular profile (such as the portion of the joints 21 at the cited upper plate depicted in Fig. 8b as forming a rectangular profile, or a shape resembling a rectangle).
With regard to claim 13, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein 
at least one of the upper plate, lower plate, first side plate, and second side plate includes a varying thickness (as depicted in Fig. 20-21, at least one of the cited upper plate, cited lower plate, cited first side plate, and cited second side plate includes a varying thickness at least at the grooved and protruded portions).
With regard to claim 18, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein 
the upper and lower plates each define a planar profile (as depicted in annotated Fig. 21 above, the cited upper and lower plates each define a planar profile, or a profile including a planar portion). 
With regard to claim 19, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein 
the first and second side plates each define a C-shaped profile having a planar side surface and a pair of tabs extending perpendicular therefrom (as depicted in annotated Fig. 21 above, the cited first and second side plates each define a C-shaped profile having a planar side surface 19b and a pair of tabs 19du and 19dl extending perpendicular therefrom).
With regard to claim 20, dependent claim 19 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein
an outer surface of each tab of the pair of tabs is configured to abut an inner surface of the upper and lower plates (as depicted in Fig. 20-21, an outer surface of each cited tab of the pair of tabs is configured to abut an inner surface of the cited upper and lower plates).
With regard to claim 20, dependent claim 19 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein
the plurality of joints are positioned on the pair of tabs (as depicted in Fig. 20, the cited plurality of joints 21 are positioned on the cited pair of tabs).
With regard to claim 22, Kalus et al. discloses a solar system, comprising:
a solar array (see Fig. 17A); and 
a torque tube configured to support the solar array (see Fig, 17A-C depicting beam and attachment features cited to read on the claimed torque tube as it is a long hollow member, see Fig. 17Dc and Fig. 17D4, structurally capable of having a torque applied), wherein 
the torque tube is structural beam (1702, Fig. 17A-C).


However, Lin et al. discloses a structural beam (see Title, Abstract, and Fig. 20-21). Lin et al. is analogous art because Lin et al., like applicant and Kalus, is concerned with structural beams.
Lin et al. teaches a structural beam comprising:
an upper plate (such as depicted in Fig. 20-21 and annotated Fig. 21 below, an upper plate including 18a and 18d towards the upper portion of the structural beam);

    PNG
    media_image1.png
    604
    462
    media_image1.png
    Greyscale

Annotated Fig. 21
a lower plate disposed opposite to the upper plate (such as depicted in Fig. 20-21 and annotated Fig. 21
a first side plate interposed between the upper and lower plates (such as depicted in Fig. 20-21 and annotated Fig. 21 above, a first side plate including the left side 19b, 19du, and 19dl interposed between the upper and lower plates);
a second side plate interposed between the upper and lower plates and spaced from the first side plate (such as depicted in Fig. 20-21 and annotated Fig. 21 above, a second side plate including the right side 19b, 19du, and 19dl interposed between the cited upper and lower plates and spaced from the cited first side plate), wherein
the upper plate, the lower plate, the first side plate, and the second side plate define a closed shape cross-section transverse to a length of the structural beam (such as depicted in annotated Fig. 20 below, the cited the upper plate, the cited lower plate, the cited first side plate, and the cited second side plate define a closed shape cross-section; see Fig. 5 exemplifying the cited closed shape-cross-section is a cross-section transverse to a length of the structural beam); and

    PNG
    media_image2.png
    330
    440
    media_image2.png
    Greyscale

Annotated Fig. 20
a plurality of joints, each joint including a first portion of one of the upper or lower plates and a second portion of one of the first or second side plates, wherein the first and second portions are clinched adjacent to each other (such as depicted in Fig. 20, a plurality of joints 21, each joint 21 including a first portion of one of the cited upper or lower plates and a second portion of one of the cited first or second side plates, wherein the first and second portions are clinched adjacent to each other; [0079] and see Fig. 8a-d).

Lin et al. teaches the structural beam exhibits sufficient strength while requiring low production cost (see Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the structural beam in the system of Kalus et al. to include the structural beam design of Lin et al. because it would have provided for a structural beam with sufficient strength while requiring low production cost
With regard to claim 23, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein
the closed shape cross-section of the structural beam is rectangular (see annotated Fig. 20
With regard to claims 24 and 26, independent claims 1 and 22 are obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein
the structural beam is hollow (see Fig. 20-21).
With regard to claims 25 and 27, independent claims 1 and 22 are obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above. Lin et al. discloses wherein
the transverse closed shape cross-section is perpendicular to a length of the structural beam (see Fig. 5 depicting the cited closed shape cross-section as perpendicular to a length of the structural beam).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalus et al. (U.S. Pub. No. 2016/0329830 A1) in view of Lin et al. (JP 2010-90603 A), as applied to claims 1-13 and 18-22 above, and in further view of Power From Sunlight (“Salt Corrosion Resistance: How to Protect Your Solar PV System from Salt Corrosion”).
With regard to claim 14, independent claim 1 is obvious over Kalus et al. in view of Lin et al. under 35 U.S.C. 103 as discussed above.
Kalus et al., as modified above, does not disclose wherein at least one of the upper plate, lower plate, first side plate, and second side plate is pre-coated with a corrosion protective material prior to being coupled to one another by clinching.
However, Power From Sunlight teaches a coating of paint can be applied to solar cell frames to avoid corrosion (see page 1-2). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the upper plate, lower plate, first side plate, 

Response to Arguments
Applicant’s arguments with respect to claim(s) November 19, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        December 7, 2021